Citation Nr: 1414312	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to June 15, 2010 for the award of death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the RO in Waco, Texas, which granted entitlement to death pension benefits from June 15, 2010, the date of receipt of the appellant's reopened claim.   

The appellant initially requested to be afforded a Board hearing on her October 2011 VA Form 9.  However, she later withdrew her hearing request in writing in January 2012.  Accordingly, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. The Veteran died in June 2008.  

2. The appellant's original claim for death pension benefits was received in August 2008.  This claim was not accompanied by the Veteran's death certificate.  

3. A March 2009 decision, of which the appellant was notified in March 2009, denied the appellant's death pension benefits claim because the Veteran's death certificate had not been received.  The appellant did not appeal this decision.  

4. The appellant's new claim for death pension benefits was received in June 2010, more than one year after the Veteran's death.  


CONCLUSIONS OF LAW

1. The March 2009 decision denying the appellant's death pension benefits claim is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2. The requirements for an effective date prior to June 15, 2010 for the award of death pension benefits have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

The appellant contends that she is entitled to an effective date prior to June 15, 2010 for the award of death pension benefits, as her original claim was received in August 2008.  For the reasons that follow, the Board finds an earlier effective date is not warranted.  

The determination of the effective date for an original claim or a reopened claim is governed by 38 U.S.C. § 5110, which provides: "Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after the date of the Veteran's death.  See 38 C.F.R. § 3.400(c)(2) (2013). 

The appellant's original claim for entitlement to death pension benefits was received by the RO in August 2008.  The Veteran's death certificate shows that he died in June 2008, and thus the appellant's original claim was received within one year of the Veteran's death.  

The appellant's August 2008 claim was not accompanied by the Veteran's death certificate, which VA needs to fully address the case. 

A January 2009 letter requested the appellant submit the death certificate.  No response was received from the appellant, and the death certificate was not received.  A March 2009 letter informed the appellant that her claim had to be denied because VA had not received the Veteran's death certificate.  The March 2009 letter stated that if the appellant submitted the death certificate within one year, then VA could continue to process her original claim.  The letter went on to inform the appellant that evidence or information received after one year must be considered a new claim, and that therefore any benefits for which she was eligible could not start before the date of receipt of the new claim.  

No response was received from the appellant within one year of the March 2009 decision letter.  The appellant filed a new claim for death pension benefits in June 2010, and this claim was accompanied by the Veteran's death certificate.  This claim was granted in March 2011, and the effective date assigned was June 15, 2010, the date of receipt of the appellant's reopened claim.  

The appellant contends that she is entitled to an effective date of August 4, 2008, the date of receipt of her original claim.  The appellant has stated, and the evidence of record reflects, that she speaks Spanish and understands very little English.  As a result of her language barrier, the appellant contends, she did not understand what VA needed to process her original claim and this was the reason she did not submit the Veteran's death certificate with the original claim.
  
The Board appreciates the difficulty the language barrier has created for the appellant throughout her VA claims process, it is, in part, for this reason that she was given a year to respond to avoid such a problem.  However, the Board notes that the appellant was able to successfully complete her August 2008 claim form in English.  It is unclear whether the appellant was assisted with this form.  The evidence of record reflects that the appellant's daughter-in-law, who speaks English, has been assisting her throughout the claims process.  The evidence also reflects that the appellant has been assisted by a Spanish-speaking representative from the Texas Veterans Commission, and that she has been informed by VA representatives that she may request a Spanish-speaking representative on the VA telephone line.  

The controlling statute specifically states that the effective date of an award based on a reopened claim for death pension benefits cannot be earlier than the date the claim was received.  See 38 U.S.C.A. § 5110(a).  The only alternative effective date for an award of death pension benefits is applicable only when the claim is received within one year from the date of the Veteran's death.  See 38 U.S.C.A. § 5110(d).  In this case, the appellant filed her initial claim within one year of the Veteran's death.  As she did not submit the Veteran's death certificate with her original claim, however, the claim had to be denied.  VA requested that the appellant submit the Veteran's death certificate prior to the denial of her original claim, and explained in the March 2009 denial letter that if she submitted the death certificate within one year, VA could continue to process her original claim.  

The appellant did not submit the death certificate within one year, and submitted her new claim in June 2010.  The March 2009 decision letter clearly informed the appellant that any information submitted after one year had to be treated as a new claim and that any benefits granted could not start before the date of receipt of the new claim.  As the appellant submitted her new claim more than one year after the March 2009 denial of her original claim, and more than one year after the Veteran's death, the earliest possible effective date the appellant can receive is the date her reopened claim was received, June 15, 2010.  The Board finds the award of the appellant's effective date is proper, and she is not entitled to an effective date prior to June 15, 2010.  38 U.S.C.A. § 5110.

II. Duties to Notify and Assist

The Board has considered VA's duties to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013)).  However, as discussed above, the law and not the facts are dispositive of this appeal; therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 


ORDER

Entitlement to an effective date prior to June 15, 2010 for the award of death pension benefits is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


